Citation Nr: 0324881	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  98-02 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to service connection for a headache 
disorder.  

2.	The propriety of an initial 10 percent rating for a 
status post left foot disability.  

3.	The propriety of an initial 10 percent rating for a 
status post right foot disability.  

4.	The propriety of an initial 10 percent rating for a 
status post right knee disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The appellant retired in March 1997 after more than 20 years 
of active service.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1997 rating decision by the RO 
in Waco, Texas.  The veteran thereafter moved to Maryland and 
the case was transferred to the RO in Baltimore, Maryland.  .


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted.  This liberalizing 
law is applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The veteran has not yet received the specific notice required 
by the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board also notes that the veteran's service-connected 
right knee disorder has been evaluated under the provisions 
of 38 C.F.R.§ 4.71(a), Diagnostic Code 5257 (2002) for 
impairment of the knee.  However, this disability may also be 
evaluated under Diagnostic Coded 5260-5261, which takes into 
consideration limitation of knee motion.  

Since the veteran's service-connected right knee disability 
may be evaluated under diagnostic codes based on limitation 
of motion, and in view of a December 1997 opinion of the 
General Counsel, VAOGCPREC 36-97, the evaluation of this 
disability must take into account the decision of the United 
States Court of Veterans Appeals (Court) in DeLuca v Brown, 8 
Vet. App. 202 (1995).  In DeLuca, the Court held that the 
provisions of 38 C.F.R.§§ 4.40 and 4.45 must be considered 
when a diagnostic code provides for compensation based on 
limitation of motion.  The Court has also stated that reports 
of medical examination must show that the examiner took into 
account the functional disability due to pain in determining 
the limitation of motion.  The examination upon which the 
rating decision is based must adequately portray the extent 
of functional loss due to pain (on use or due to flare-ups). 
DeLuca v Brown, at 206.  Further the examiner must furnish, 
in addition to the usual examination findings, a full 
description of the effects of the disability upon the 
veteran's ordinary activities.  The veteran's last VA 
orthopedic examination was conducted in 1998 and did not 
provide sufficient clinical findings to satisfy the Court's 
requirements as stated in DeLuca.

The Board also notes that the veteran's right and left foot 
disabilities have each been assigned a 10 percent rating 
based on the provisions of 38 C.F.R. § 4.71(a) Diagnostic 
Codes 5279-5280 (2002) for metatarsalgia and hallux valgus.  
These disabilities may also be evaluated under the provisions 
of 5284 for injuries to the feet and under Diagnostic Code 
5283 for malunion or nonunion of the tarsal bones.  

In addition the VA schedular criteria for painful, tender, 
poorly nourished and ulcerated scars under 38 C.F.R. § 4.118, 
Diagnostic Codes 7804-7805 may also be applicable to these 
disabilities.  (In this regard the Board notes that the 
criteria for evaluating skin disabilities such as scars were 
changed on August 30, 2002.) A current examination of the 
veteran's feet is necessary to provide clinical findings 
sufficient to evaluate the veteran's bilateral feet 
disabilities under the criteria discussed above.   

In regard to the veteran's claim for service connection for a 
headache disorder the Board finds that the veteran should be 
afforded a VA neurological examination to determine if there 
is a nexus between the current headaches and those noted 
during his period of service.  See Charles v. Principi, 16 
Vet. App. 370 (2002).

In view of the foregoing, this case is REMANDED for the 
following actions:


1.  The RO should provide the veteran and 
his representative with a VCAA notice 
letter regarding the claims on appeal.  

2.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded an 
orthopedic examination to determine the current 
severity of the right and left foot disabilities, 
and his right knee disability; and a neurological 
examination to determine the etiology of his 
headache disorder.  Send the claims folder to the 
examiners for review.  The examiners should state 
that they have reviewed the claims folder in their 
examination reports.  All pertinent clinical 
findings should be reported in detail.  
The orthopedic examiner should report the 
pertinent medical complaints, symptoms, 
and clinical findings regarding the right 
knee including ranges of right knee 
motion in degrees of flexion and 
extension.  In addition, the examiner 
should report the existence of 
subluxation or lateral instability in the 
right knee and state whether such is 
slight, moderate or severe.  The examiner 
should comment on the presence or absence 
of any weakened movement, excess 
fatigability, pain on undertaking motion, 
and incoordination caused by the 
veteran's service connected right knee 
disability.  If possible, such findings 
should be expressed in terms of 
additional limitation of motion in 
degrees.  

In regard to the veteran's the right and 
left foot disabilities the examiner 
should fully describe functional 
impairment of each foot, to include any 
tender or painful scars.  In addition, 
the examiner should state whether there 
is nonunion or malunion of the tarsal or 
metatarsal bones in each foot and the 
veteran's disability in each foot should 
be characterized as moderate, moderately 
severe or severe.  

In regard to the veteran's headache 
disability, the examiner should express a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
present headache symptoms are related to 
those noted in May 1976, April 1983, and 
May 1984, while the veteran was on active 
duty.  

3.  When the above development is completed the RO 
should readjudicate the veteran's claims.  If the 
benefits sought remain denied, the veteran should 
be provided a supplemental statement of the case 
and afforded a reasonable opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




